              Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 1 of 7

     rRt?..1Z1;1)CqmpldntUndzrn :CivilK:l* âlt42U.S.O.I1
              -   -.
                              -   -   - --
                                         .             .pl3 .
                                                         .
                                                             -                                  -      ---- - -------
     ù                   ê'
                                                  UNITED STATM DlsTm crcoR 'r
                                                             Seutllern DlstrlttlfFlarlia '

                                         CaseNumber:                                            - .
                                                                                                                             FILED BY                   D.C.
              Xo                  l<ih ô'low.c                                                                                   FE82 2 2019
     tsnl:rtlw 11nam.oftlwplaintlffln*isaotlon)
     '
                                                                                                                                  ANGELA E.NOBLE
                                                                                                                                 cLEqK u.s.(1IsT.G*T.
                                                                                                                                 s.D.ogFLA.- MIAMI
     V.

          i
          'c .. '
          '
                kiw                              hee.'
                                                 '                       fcxtkvv6et
                                                                                  xtkxLtooafj
                                                                     .      <+i       e   .
     Ue                . '' r.  ...
                                  a. Acier.x EW q53'
                       Sker.ffb +.?,t(,c s sr.'
                                              .<
                                               '..
                                                 %qj
                                             -       .
.
         p ,-

                                                                 *
                                                             ,




    (Ainve,entertlw h!lnEmecftlled:fendap
                                        -tt#)in*i,agtlôn)

                        à döe tâlr e :AT% CIVJL RIGU SACI!,4:U.S.
                                                                C.j1923

    l stw utlon,forFlllng:
          TMlgatkqtlaeludesfourop#esofietomplll
                                              'otfo> edtwotaples4fieApplkgtlonto
    Prdcv# wiioutpmpam ,ntofleeaaùdAmdgvlt.To> *M Rtibny  'èumuxtsle= nziglpuld
    on:O pyofjourmomple tf:rieco* e*donec.
                                         mpyferexi.d@fgn;Otyoa,o g,,oz,xa pja,
    ifpu,oatwodvf,ne bjp!lmwwxlfll:th?c<l>':!s1d*::*.
                                                    il:8efQep:mplékt'
                                                                    t&fntxlnf
    fovr)<lhiecomt.'Youyheuld:l<okegpR gddltlenRlc:g#eflaebmpldnlfôry:uropnrjcarda..
    Al1c:ple:e. 1eenmple tmvdti:ldea*-œ1 gltq*4Qzlmp
                                                   .-
                                                    v-l, .
                  YcurcQmgldntmuat,beleglilyhcdwdttener% ôwdtten..P1eue& nettl,ax:#1to
    completelea:fo= s.Theple àffmgst,j& aEd
     .
                                          .awee t:thecomplalnt.l-
                                                                fv'nunaadzdltle
                                                                              .n-vl
    sn:cet:Osweraquegtlen.c<e= addtlinElhlcknaRe.
          Youzcamplnintcu bebrougàtinlhiacourlonlyifanenrmcrenfthgn
                                                                  'amedde:cdantsis
    located'witlllutMs4l4dçt,Fudier,itlenecessal foryeute'sl::ieplrat:cmx?kiplfereachckim
                                             '


    th tyctlh veunlelztheyareallrôlated.totheaxmeinoldentcriasue..       '


                                                                           Ngtlcf 5



                                                                                                    cat/div'
                                                                                                    ç
                                                                                                               .           Ih'S-$       -       -

                                                                                                     ase#              r                --
                                                                                                    Judue          '   M ag                     -

                                                                                                    Motn Ifp               Fee pd$              -

                                                                                                    Receiptk                                -
                Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 2 of 7

        (Re4x:9/::11)C-o
                       -m.ple
                            .-
                             l:-1VdtrT.
                                      i:CMI:l
                                            zàl:àq'
                                                  ..
                                                   41tl.&@.I1911
                                                   -                                   -      ,                 .              u
                                                                                                                               s-=----
                  Tfere.isasllngfe:nf$350.00forthlscnmphl
                                                       . nttobesltd,Ifp uAreulmbletkpayjua
                      .
            .

        jlingêeeahdservlc!celtsfer@lsactlqn,pumaypetltbnthe:ôurtt:?receediafenM:pauperis.
             Ik: blR k àppllqztlelu to Prqceed wlthoutPr:pam entefh esMd àë dzvitf:rthis                                            .

        pumoseareIndudedInthlspacket Bolhsb uldb:compl4tedp d5lqd*1thynurcempl:lnt.
                                                                                              f*
                  You#llnot:th&ty4uarergqukqd* gly:faotu.THISCOW LAINTSHOULD NOT
    '
        CONTAW LBOAL V ODMBNTSOR CITATIONS.                                                                                *
                                                               '                                     .
                                                 p' *.
                  Wh= the,efo= sar:cimgl4ld,mgll*eqriglnalRdiexylaat:theClerk'sOXceof .
    ieUnlted.stltesDlskld CourtSouthem DlstdotofFlorldA,4* No% MlamlAvehua,Ro:m #N09,
    M laml,Floilda33128-77!1.                                 '              '

    1.            Partia:
                  Inltem A balow!pkceyournRmelnlàesrgtblav endplaceycurgrœentaldres,lntkehlrd
'

    b1*h:
        .
                                                                   *
                                                                                                1
                 A%           NameQfple tlff                           .-.    .
                                                                                      IN %tûw.t. R                                       w


                              lRm:te#) 0X t55'5H                                               '                      ''
                              Addrexs:                   f
                                                         4i-       Aeed iom '                                 Q%7          ' . cx

                                         ôRLk        rJ(.. .> (
                                                              ''                                   ..                     ..
                                     *                                            u

                 lnItem B bzlnw,placz*:M 1nzm:ef*edefend=tintàesrstblal,Msheynf5c1al
posltiopfntNoxoondblxnb,M dhl#&erpleeofemglom eutlpt:eilrdbl
.
                                                           lnk tkaltim Cfortv                            .

n:m;kjpditlcn,pand.p'laci,ef
                           .emplbm eatf:ruyàdditionvlNfe,dEats.
                 B, oefandut: :kc Focxps-k-o - .- -.
                          '
                                                                                                                    ,
                       .

                              isemplayelas . k.s .-'kvewtff of cvte- eu k Uo
                                                                          . om-t                                                ' .
                                         -k-c. Ph
                                                xte--.fx,.
                                                         -u--'we-
                                                                .--
                                                                  .
                                                                  'çJ-'s' cff.cu) f,0-F-'
                                                                                        ,o/,
                                                                                           7h
                                                                                            *-?tijW.Fc-te-Sztse.k FL
                              at +                                                                                                                      l
                                                                                                                      .                      .s.
                                                                                                                                               àutt(0
                 C.       AddltlonalDefendEtlli: *        .                  e u+          t
                                                                                           lker'             -r'x..       AcJerh
                                                                                                                              . .o
                               . '        ., .
                              # Abo
                                  .yq                                    -        - --             -- . --



                                                                       lage2:f5
                   Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 3 of 7
                   '$
                    .


        - lw.19/z111 tm l
                        zîlltDlîlern nci<llf hl&n 42U.
                                                     EC. 111$                                                                                        -
                                                                                                                                                                  @

                                  .1                                                                                                                                                  *




            '



                                                                                      $
                                            *

            1.1.         StafementefClllm
    '
    '                                                                            *                                                   v
                                            .
                         Ktlhera a bdeiy a,posdbla.tlef:e* ofyam-'epxi,'n-elbahow ::* deftndptk
            iàvolved.'Mdudezlsoianames'ofa*eip:rgons'
                                                    lnvolvd.d:t-gRdplacea.                                                                       w
                                                                             .                                                                                                    *
                                                                                                                                                              *       *
                                                                                                                  a.
                   D:aot:lv:uyllgalc- Otsorolte- œsex'orstiptea.IfyouJatendtoalleje.a
            n'zmberefrd:td clglms,pvmier:Rd,:tfe% eae:itglM h..agagzrlt:p&rgpyh.Ua:> much
            spLteu y:aned. Attve$aaEddltlonalbleipagelfn4-
                                                         ibaïo .''. - '-' ',* '         ..J                                                                       *



                             O;x b 30 i1 b. ol 'ixer.'
                                            . ,, -
                                                 .          .'..                              ..
                                                                                                              rwevt-        o.
                                                                                                                   w Ackez.s.ij,
                                                                                                                               j
                                                                                                                               k
                                                                                                                               ,
                                                                                                                               t
                                                                                                                               .53. p-
                                                                                                                               q.
                                                                                                                                     ..v Kl
                                                                                                                                          .. o/fIke-fq.t. , jr
                                                                                                                                                             g
                                                                                                                                                             y
                                                                                                                                                             --jy
                                                                              .p
                                                                               .x.s,lovxe.
                                                                                                          *
                         C.
                          m v l+ lerzs.
                                      iœ-è .lt.
                                              e i
                                                xI')o e-khp-e @ ô.x10. .
                                                                       x .ltw '
                                                                             -
                                                                                     k'              .
                                                                                                                                    @ .#
                                                                                                                                         .


                                                                         .
                   '


                                        '   Acl     .         a
                                                                   6.':'o.e.$+f
                                                                              ' <+;w-                         ro6
                                                                                                                'B.
                                                                                                                  *
                                                                                                                  ..
                                                                                                                   ,.      l k kx't:k n e'.%*+*.ve.ku':-'
                         Ghm e                                                                     1e io .  (x.m
                                                                                                               w K er Ser%'t.t'
                             .
                                                                   . ko.e.ze.e                           e'.c                 n(J- '
                                                                                                                                   . O ù ö' 6' -=
                                                                                                                                                                  :
                                                                                                              w                                                           *

                         o.x A r. +             .
                                                                         'Tu ix $ee.î '* x4.+k. '
                                                                                                Tu i. w 'v')a4.@ ='t'ee-
                         -
                             -   klrs..è                    ô r.s'.
                                                                  te.. vx /.0 . 'f At
                                                                                    ri
                                                                                     -.
                                                                                      erzv                                          ' +ke..
                                                                                                                                          e- . 'ar/trf'.u :t
'



                        .- f
                           '.mo. s'#  x+=u .+ 0 .4u
                                   ....
                                                              ..        . . - -- - .
                                                                                                     ç<...- w k.
                                                                                                               'tt. M r.b-+o----coo+.t
                                                                                                                       *
                                                                                                                                     pxee.8t e'
                                                                                                                                              ete.                    *                   g.
                         .
                                               s
                                                                                                                                                                      yuxs s4wr.-jwzz...
                                                                                                                                                                      .
        '
                                         .0 'A s-
                         tx C*..xtt- cv+ '
                                         %     -t
                                                '
                                                )o'fK A. s.
                                                          1'..o4. oc                                                                     ei- cx b
                                                                                                                                         .   -  .o044'j
                                                                                                                                                      .   .       -           '           -
                                                                                                                                                                                          '        '        ,       .
                                 .- -                   .
                                                                         -                .          -                      .
                                                                                                                                                                                                    (..tt
                                                                                                                                                                                                        xi...j
        (3 Vlb'Acieem k.''. o.
                             xz
                              q.
                               a '
                                 ci,
                                   k t-.ez
                                         -p rladxfIêt-
                                                     w
                                                     xvkk -
                                                          /.j)tl-àeqs (-
                                                                       .orgaç'
                                                                       ,                                                                                                                           -


                         --1.2e '
                                kv-4w'os. --T -                                                      e.toc- f. - #t.e- #kx.
                                                                                                                          l or                                            r.d-eo,x i
                                                                                                                                                                                   %$ .                --       -       -   -
                                                                                                                                                 l
                                                                                                                                                  e                                            2. U.$.QJAKl V*L
                        3 / A %oo'
                                 iQ 1) $-+.-t.
                                             -t-oc -I-Q eI- v
                                                            xboo#..%Ke- +ti=2.eTecvd'
                                                                                    oeza'.w $
                                                                                            'lt                                                                                                  .
                   ..-                      .                                                                                                                                                  tks%e.yxc
                                                                                                                                                                                                       )- eex.t ,vjojQ+,0.
                         .'Qw Akt.bcxt-tt-thr v-
                         q                    -k'Ee-ikrt#kOJ 3c K                                                                            .-                       :                   -
                                                                                 1                                                                                                             o)'
                                                                                                                                                                                                 U.$.L.r. q#'
                                                                                                                                                                                                            k
                                                                                                                                                                                               cts-ewl- iat viotrtAku.w


                                                                                                         pu::
                                                                                                            1ef 5


                                                                                                         @':5:-3C9 %(5
Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 4 of 7
'b
 '
 -ou'tk U s'wexl. ldso bl5' re.i    'eeexov'gs%h fk  -
                                                     v's:tk/ c.t,v,'.-.s
                     ''-j Ar $4.ol.-:.( Or.6' fodxc f/tt't'v WWQI f'''W''

 +k
 ,
  ' K4 frkor Yo '
                ftvx-f                                             .


     Kt                                 SQo:-4 J.
                                                e-. Tueev U/'$ Acîtemo
       wx tàw?- brva.xxa iivw %-'94k
     clrklvs k. reckg'oe        G a-ect M r,s:o'xejJ.
                                                    xl6i$ . Ckp4 k.-
                                                               '

                                                       rvttq
                                                       -
                                                                                                v
                                                                                                /
      y tq+--c wsttrxffk.- .
                           +u--
                              1 .ttk-c:'..-.(ctc-k--'-t by.4$ Act
                                                                'eeh.
                                                                    o
      '                   '

                              (
                              .f'
                                <.ko fc
                                      -c.
                                        i fkb
                                            'rlc-towsjTo-ee
                                                          xtt)'e&t'
                                                                  +Ki-j
                                                                      .e.sc'qk-et
       b'
        y h/'6 Iroexpxs- ûckeeho                                        '
                                                                        is'Tkcèvc-t a;
                                                                                     # ' tb,1 Soo'
                                                                                                 tk b sleee-t,
      -Tue.hl
            'r'Fewat.
                    '
                    l A.cieroo'*                                         & tlJoww 1' evevtz t
                                                                                  -          wojk't brviio UF
           w'
            i4Q ?r.Stoac bkpxosi t'xct- ye.j'txi-v-wu ovu çcklà lqu tr.4'
                                                                        Q-
               Uef?i:<( batks t?avza-e.-dr +ç.it,e-o h/kezz fktba.ts.p:4 tlzx-/'t41.
                                                                                   4-
               t<-.q 0.7.
                        4 *7 Gvxt M e.jlvac 14 +u.rz$.
                                                     -à*..t4- :# 7-ij rgouxtx :
                    S'
                     eeeefl GLt.X cxdwtt bttucez wukt.e 2*l+<t                                œlvdt G4- Uèxk
                                                                                                           'ï
                    za ;<w.à j/
                              '.
                               j Atfx.wo çc,

                                                                        :fs
          -1.f.
              '$ztxco-yil
                        kfv..lyvte.
                                  î4Feu.
                                       w.wActigo.*As3awak+k.
                                                           w (j'
           rweirk-q,llifc
          '-
                        u'
                         r)pkyk
                              'ffe.
                                  xtL
                                    'fttaGeextki*kmet
                                                    'ff
                                                      '&rf$ce.s#.                                                   ('
                                                                                                                     1Q le--
           -
           W 'tti
                -t Y&mtkj #'-s-3qtWQ5 Qds1
                                         %5K t
                                             k5 ' -%'@1.'   iH.eC-
                                                                 $'
                                                                  +.'j't-iur.       '
           'Y xwxexàzt. tuowxgttklw..t
                                     .
                                         .
                                                  ,ûkxxi
                                           tor-a-td   ,- .
                                                         3v ;
                                                            . yq-;
                                                                 oj.k p U s$.C.lo lt'
                                                                              .
                                                                                    t4V
                                                                            cxe-z.ak'
                                                                                    j
                                                                                    yp-,-.j .
                                                                                            öve      .
          6**4.e4 ao4 aa'n jou.tk. j 5'.4,.-14 t.s qll'zj
                                                        -.
                                                         e1, -
                                                             .r.i'
                                                                 vxx?'é- ?# o; luu v,oIes,.om j g/
                                                                                                 zcesj                             .


                                                                                                                               -

           gic.i
               w çevx...
                       vi*k
                          r,.-.
                              M +.
                                 o bt's ?.x.ô.
                                             -r.?$.l xlqtiuuvt.- i'
                                                                  - '-:6 o'
                                                                          //7ti'
                                                                               -t
               t-cxgrvevv1 xe--te/- w.
                                     '-* a-ej.tzj- .
                                                   é t.
                                                      xt
                                                       q.llna.v.
                                                               kav- oz rictqesf tI)<<J
                                                                                     .q
                                                                                      xe.
                                                                                        d
               u l'4k- -1o .-#k.    e l.xve-&+itj   .u..
                                                       ta'.w). op .
                                                                  +u- ctpvi-j t)/: y.e,r
                                                                                       j-fusz.
               ..     1
                      .j3:'+W
                     ,i
                      .                      .  .
                                                y!
                                                 1
                                                 !:.        .                     .
                              e.ok-k#d'lD. ..4.ue- tocsA,t        om of 30 # SGJ'tQ fj $+.-2.
                                                                                            +-/
               Kz- lo-t-e-'x-  t,i0.--.
                                      ,-(tx(
                                           ' tl.4fe), ,t.J'
                                                          -r r.j
                                                           .
                                                                 'owt- ov
                                                                        r du4.qg'otzdst> -
                     ..         lr   ''.
                                       t
                                       '.        '*
                                                  ''

               *                            'Ss.ït + I
                                                     vvek-vf.
                                                            ,
                                                            s - .5                    r.ue,
                                                                                          .
                                                                                          k.l.tk ...y coevjlqkk.t
                    lbx.kk-! e(.;iuê'
                                    -s C'
                                        Q-f'
                                           %&A)

                                                                   F*'î-'
                                                                        s(L)ô/5
             Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 5 of 7
    '



                                *       .                             .

        (
        R-
         4v-
           .l#
             -/'Or)@-m
                     --.
                       ##>
                         -1
                          -U:-
                             d4r@&CMlRIg.
                                        dla-
                                           A<l,4:u#.a-l-l9D- '                                                           -   .      -       - --




'


                                                                                                  *


        111. 'Rellef                                                                                        '.-
                                wh tyo
                                     .uwgxttlw couddotodof:r#ou.M / enolaggl
                                                                           .er .p'glfk.Cl
                                                                                  a:
                                                                                        'te                                  -

        nö ê!  StA
                 tqh rllgyexa
            *Qœ Dr'tqh-We:..
                      *
                             qt
                              .
                              ly   z t
                                 $ *     *  .
                                            *
                                                               -      : 't . .
                                                                                                      '''



                                                                                                      û ..           .       .          ,   -
                                                                                                  .
                            exve
                           ''
                               . -
                                 -4 % G4'ozw                 . S e $'ttk1-e ot.r'
                                                                                Il-
                                                                                  e2. .' #'œb
                                                                                            'le& 'H M w e
                  rx oo4-f.,
                           .4k ,
                               '
                               efToe .
                                     +4.l2.*.e-m'f .,' txcalobx'
                                                               fx 4LLe P                                                                a ie
                      tvtl$:.       i- - h                                .'l'       '. /h e'
                                                                                            ..j'w. * '
                                                                                                     Xil-                    '    *'
                                                                                                                                   *
                                                                                                                                   T*K -
                                                                                                                                       '- .
                                                                                                                                       i  k
                                                                                     :
                  W e-I
                      XFtK w u ete                          e.<;w           kvzv +u .è
                                                                                 .
                                                                                       '
                                                                                       Y D A -oulQ b S+e.
                                                                                                        u
                  Lmke-wo-                      u. n e.s+oe r uz'4$ .G ..
                                                                        4 +u
                                                                           'z- '
                                                                               I.>+4.
                                                                                    ,- t r/a.
                                                                                          :
                                                                                            '
                                                                                            e                                                       .
                                                                             .
             '                                      .
                  .
                 Dk
                  'vtsto,
                        .t'eé K e Pcxl.w gezxzk sta ekfè'
                                                        soçkttt k.x vakoacala w cq.u                                                            *

                                                                                      *   V       AFj       y
                                                                                                                         *              ' .
                                                .
                                                       i
                                                       7t-
                 4 kt- G o.e. . Feo'% Y <-c.ew ' 't ., , k..?w.
                                                              .                                                     < ot .
                                                                                                                .1.e-    -<''tw ,
                                                                                                                            L.  :
                                                                                              @              $       .


                                      Q)u.Q Wbtt bo w. t.54.j*' ;p .4-
                      Qo-?oe'eex#kw V k
                                    .
                                                        .         ,  .
                                                                     k.c ..
                                                                          a
                                                                          o.j.;-c.
                                                                                 jvro
                                                                                    ..G.t
                  3 o /t sa.lft,
                               w b <'kv.ex. so#. 'io'-t sou-ft- b's,tz.re.t.                                     -           .   9'5p..+n.
                                                                                                                                         4'e..is ltxefc h..go4yj
                          vg+ï zew ?l,tkes .
                                           +(,'r'
                                                ivtm                                      e te ; . oçzc .'a ..i k. .f.'                                 ;- s,:e2iu-f< g
                                                                                                                                                                  .   'wbzwo
                   1q.
                 cvu
                 Cûrèili ce iof
                              ' +()cc'- g$rv.hs.
                                               +oex..
        W . JurrDemand
                 Doynudemand#Ju@ ttlal?                           Yes                No




                                                                          ?q:4:!5
       Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 6 of 7

(&tF.1W2*-1)-
            C-
             tm#alë-Ulpdt
                        -r1
                          -1-
                            :Ci
                              vil:kiqi
                                     -d
                                      --z12P.
                                            S.
                                             O.ll)
                                                 -21- -    .        -        *
                                                                                 --   --
            %
 .

:1,adthls           v'.K-    dayef           'n- .             .            ,2
                                                                             .û $A .
Sg
                                                               (sq
                                                                 -aAir:ofPlaintlo

IdeclareundœpenalT efpedu: thtleforegelngi4tmeandcovect,(optîosql                 *


                ,
                                          sxxufedom       kxkoe- 4 lela 4.
                                                                         su

                                                          (8lgnaKre:fPle œs




                                              PE> < nf5
                                                                                                                             *
                                                                                                                             '
                                                             >   A                                          '.

Case 9:19-cv-80249-WPD Document 1 Entered on FLSD Docket 02/20/2019 Page 7 of 7                X'
                                                                                                t'S         .


                                                                                                                                 1
                                                                                                                                 -
                                                                                                                                 .
                                                                                                                                 /
                                                                                                                                 1
                                                                                                                                 :;k
                                                                                                                                   -
                                                                                                                                   :
                                                                                                                                   .
                                                                                                                                   j
                                                                                                                                   !
                                                                                                                                   4
                                                                                                                                   :.
                                                                                                                                    k
                                                                                                                                    4
                                                                                                                                    -
                                                                                                                                    7-
                                                                                                                                    :1
                                                                                                                                     ::.
                                                                                                                                       --
                                                                                                                                        7
                                                                                                                                        :
                                                                                                                                        1
                                                                                                                                        5
                                                                                                                                        1,
                                                                                                                                         -r
                                                                                                                                          :
                                                                                                                                          i
                                                                                                                                          l
                                                                                                                                          r
                                                                                                                                          -.,
                                                                                                                                            -
                                                                                               e                                 -
                                                                                                                                 i q&
                                                                                                                                  '
                                                                                                                                  - x ?yQ *                                          -.




                                                                                                                                 n:o
                                                                                                                                 k
                                                                                                                                 yx< >
                                                                                                                                     h+
                                                                                                                                     l
                                                                                                                                 11
                                                                                                                                  ,
                                                                                                                                  !:
                                                                                                                                   ------
                                                                                                                                   2    s
                                                                                                                                        ----,
                                                                                                                                            1:
                                                                                                                                             ;:,- j
                                                                                                                                              ,7  ,
                                                                                                                                                  :t
                                                                                                                                                   b
                                                                                                                                                   L7
                                                                                                                                                   ï
                                                                                                                                                     y
                                                                                                                                                     -            .
                                                                                                                                 .-
                                                                                                                                      ..
                                                                                                                                                   - 5k
                                                                                                                                                     1
                                                                                                                                                   ,-,-
                                                                                                                                                     ----
                                                                                                                                                                  .


                                                                                                                                        .
                                                                                                                                                  ).
                                                                                                                                                   .

                                                                                                                                                     + !
                                                                                                                                    ,
                                                                                                                                                  o c'
                                                                                                                                                     ..
                                                                                                                                 .
                                                                                                                                 -
                                                                                                                                 ,
                                                                                                                                 -,
                                                                                                                                  1
                                                                                                                                  -
                                                                                                                                  7-
                                                                                                                                   41- : -1       ,
                                                                                                                                                  -
                                                                                                                                                  1,
                                                                                                                                                   -j.
                                                                                                                                                     :
                                                                                                                                                     ;
                                                                                                                                                     ,
                                                                                                                                                     y
                                                                                                                                                     :
                                                                                                                                                     ,
                                                                                                                                                     -:
                                                                                                                                                      i
                                                                                                                                                      ,
                                                                                                                                                      -
                                                                                                                                                      ,
                                                                                                                                                      j
                                                                                                                                                      4
                                                                                                                                                    ...
                                                                                                                                                       !
                                                                                                                                                       j:
                                                                                                                                                        jjjjjj
                                                                                                                                                             r
                                                                                                                                                             y
                                                                                                                                 Qr  ù T   .
                                                                                                                                                      -
                                                                                                                                                             l
                                                                                                                                                             j.
                                                                                                                                                              r
                                                                                                                                 ud                             z
                                                                                          N                     f
                                                                                                                                 &       x
                                                                                         & .            . ,:
                                                                                                           ,    ,:
                                                                                                                                 k
                                                                                                                                 ,
                                                                                                                                 :
                                                                                                                                 '
                                                                                                                                 f
                                                                                                                                 -
                                                                                                                                  k
                                                                                                                                  l
                                                                                                                                  i
                                                                                                                                 w-

                                                                                                                                 -
                                                                                                                                 't
                                                                                                                                  '
                                                                                                                                  k
                                                                                                                                  6
                                                                                                                                    j
                                                                                                                                    j
                                                                                                                                    -
                                                                                                                                    jj
                                                                                                                                   '3
                                                                                                                                    '
                                                                                                                                    f
                                                                                                                                    b
                                                                                                                                    ï
                                                                                                                                    ''
                                                                                                                                     -
                                                                                                                                      jr
                                                                                                                                       j
                                                                                                                                      ''
                                                                                                                                                                               .
                                                                                          ë>            7
                                                                                               y
                                                                                               k
                                                                                               '''!<#j
                                                                                                x.  A  A'1t
                                                                                                    ZBJB  '                       O
                                                                                                                                  ,
                                                                                                                                 >F'
                                                                                                                                                                           J.
                                                                                                                                                                            '
                                                                                                        m'
                                                                                                                                 s
                                                                                                                                 .)
                                                                                                                                 <                                         v.
                                                                                                            .:jï'                              .
                                                                                                                                                                           x,
                                                                                                                                                                            y
                                                                                                                g                      Y c                                 V1
                                                                                                                                                            m
                                                                                                                                       O M
                                                                                                                                       < *                                 g%#
                                                                                                                                       m                                        ..
                                                                                               '
                                                                                                                                                                                 g
                                                                                                                                                                                ..

                                                                                               j# j;
                                                                                                   '
                                                                                                   ..
                                                                                                   ,J
                                                                                                    w                                  ;
                       *
                       d
                       '                                                                                                         =7                                        .p
                                                                                                                                                                           .
                                                                                               +?                                                                          )
                       -...
                           -*
                           -e
                           h
                                                            X * C4 .-
                                                                        .
                                                                       W:
                                                                        b                                                              X
                       - '
                       =
                       *                                    U                                                                          m
                       =.
                        ...                             .   o y,*+ W                                                                                                       r+
                       =
                       ..u...
                           - ) z l
                                 . o                .                  +
                                                                            .
                                                                                 -
                                                                                     .
                                                                                                                                       O
                         > ..
                       Yw .
                       .
                       .-
                           c
                        .< *
                            j > v .%0.
                              .
                                 <'
                                   .
                             . m F' W., r-.
                                                            +.
                                                                       e..        ..
                                                                                 wvx
                                                                                 .o j
                                                                                     .

                                                                                                                                  T<
                         .
                         -   . C'   A.
                                     4. (w                                                     '


                       <
                         *
                         0..
                         -.
                            *w
                               .         > >    ,o                                             YJ+
                                                                                                 .' .
                                                                                                                                       m
                       .x... @ F-. c.        w* .
                                                ,vx          .
                                                                             .
                                                                                                                     '

                                                                                                                                                                           --
                       .
                        =-     :         j       .
                                                 4.                                                                                                                             .
                                                                                                                                                                                M
                         ::. .-
                              .
                          ;::::- j                               ,,
                                                                 -.,                                                                       A            +
                                                                                                                                                        o1
                          -- .
                       e..-   ,,
                             . '
                                 Ip
                                  y..
                                  ; --
                                    ,,j
                                      .,
                                       . ,
                                         --
                                          ,. ,4
                                              :;
                                               j
                                               ,
                                               1 -
                                                 :;
                                                  !
                                                  -
                                                  .
                                                  ''
                                                   .
                       = .                      w                 +> P                             '
                                                                                                                                 Z7
                                                                                                                                  ' ;.
                                                                                                                                     y '


                       .
                       '..
                         ,
                           ....
                          ,.
                           1
                           , 1 .
                               , 1 ..
                                                 '
                                                 $          >
                                                            %     x..j c.                      -,/      .       .
                                                                                                                                 ..4 CZ< y
                                                                                                                                 1.
                                                                                                                                  N
                       <,.4,4.,-,,j2.,.:;,.1:               11
                                                            4:
                                                             .1). j
                                                             :
                       4,,j                                                      .                                               ..
                                                .J           ,    j
                                                                  ry
                                                                  o
                                                                   ,l
                                                                    ,l
                                                                     ... m. .
                                                                      ll
                                                                                                                             o                      W
                       <-. -.
                           %
                                          .
                                            .
                                            '
                                                .. l
                                                W
                                                .m
                                                   X
                                                kba -
                                                      C
                                                             t.            .q
                                                                         ->'. U
                                                                        Cea: . '
                                                                                 ,,
                                                                                               A
                                                                                               /('
                                                                                                 ;
                                                                                                 r
                                                                                                 .                           .> )
                                                                                                                             D
                                                                                                                             j
                                                                                                                             yi<
                                                                                                                             : .
                                                                                                                               f
                                                                                                                               /
                                                                                                                               z
                                                                                                                                .

                                                                                                                               'e
                                                                                                                                ïr                          .
                                                                                                                                                                               ,à.
                                                                                                                                                                               ''
                                                                                                                                                                                 c.

                                                                                                                             a
                                                                                                                             r                              .,)
                                                                                                                                                              z
                           -*.                        D                 # o                                                  o                                                        t
                           m.
                       ..... œ
                                                            <;                   A.
                                                                                 S                                           ;
                          .:
                           ....                             f.i.,                -,                                                                                                  .

                                                            )                    -
                                                                                 Tv.                                                                         Je $
                                                                                                                                                                                     '
                                                                                                                                                                  .'                 ..


                                                             <
                                                             KOw f
                                                                 AY *                                                            .a '
                                                                                                                                               $t                      .




                                                                                                                         '
                                                                                                                                 #'    '
                                                                                                                                       A
